Title: From John Adams to Thomas Jefferson, 25 December 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Decr 25th. 1813

Answer my Letters at your Leisure. Give yourself no concern. I write as for a refuge and protection against Ennui.
The fundamental Principle of all Phylosophy and all Christianity is “Rejoice Always in all Things.” Be thankfull at all times for all good and all that We call evil.” Will it not follow, that I ought to rejoice and be thankful that Priestley has lived? Aye! That Voltaire has lived? That Gibbon has lived? That Hume has lived, though a conceited Scotchman? That Bolingbroke has lived, tho’ a haughty arrogant Supercilious Dogmatist? That Burke and Johnson have lived, though Superstitious Slaves or Self deceiving Hypocrites both. Is it not laughable to hear Burke call Bolingbroke a Superficial Writer? To hear him ask, “Who ever read him through?” Had I been present I would have answered him “I, I, myself, I have read him through, more than fifty years ago, and more than five times in my Life, and once within five years past. And in my opinion the epithat ‘Superficial’ belongs to you and your Friend Johnson more than to him. I might say much more. But I believe Burke and Johnson to have been, as polilitical Christians, as Leo. 10th.

I return to Priestley, though I have great Complaints against him for personal Injuries and Persecution, at the Same time that I forgive it all, and hope and pray that he may be pardoned for it all, above. Dr Broklesby an intimate Friend and convivial Companion of Johnson told me, that Johnson died in Agonies of Horror of Annihilation, and all the accounts We have of his death corroborate this account of Brocklesby. Dread of Annihilation? Dread of Nothing? A dread of Nothing I should think would be no dread at all. Can there be any real Substantial rational fear of nothing? Were you on your deathbed, and in your last moments informed by demonstration or Revelation that you would cease to think and to feel, at your dissolution, Should you be terrified? You might be ashamed of yourself for having lived So long, to bear the proud Man Contumely. You might be ashamed of your Maker, and compare him to a little Girl amusing herself her Brothers and Sisters by blowing Bubbles in Soap Sudds. You might compare him to Boys Sporting with Crakers and Rocketts; or to Men employed in making more artificial Fire Works; or to Men and Women at Farces and Operas, or Sadlers Wells Exploits; or to Politicians in their Intrigues; or to Heroes in their Butcheries; or to Popes in their Devilisms. But what Should you fear? Nothing. Emori nolo sed me mortuum esse nihil estimo.
To return to Priestley. You could make a more luminous Book than his upon “the Doctrines of Heathen Phylosophers compared with those of Revelation.” Why has he not given Us a more Satisfactory Account of the Pythagorean Phylosophy and Theology? He barely names Ocellus, who lived long before Plato. His Treatise of Kings and Monarchy has been destroyed, I conjecture by Platonic Phylosophers, Platonic Jews or Christians, or by fraudulent Republicans or Despots. His Treatise of The Universe has been preserved. He labours to prove the Eternity of the World. The Marquiss D’Argens translated it, in all its noble Simplicity. The Abby Batteux has since given another translation. D’Argens not only explains the Text, but sheds more light upon the antient Systems. His remarks are so many Treatisses, which devellop the concatenation of antient opinions. The most essential Ideas of the Theology, of the Physics and of the Morality of the antients are clearly explained: and their different Doctrines, compared with one another, and with the modern discoveries. I wish I owned this Book and 100,000 more than I want every day, now when I am almost incapable of making any Use of them. No doubt he informs Us that Pythagoras was a great Traveller.
Priestley barely mentions Timæus: but it does not appear that he had read him. Why has he not given Us an Account of him and his Book? He was before Plato and gave him the Idea of his Timæus, and much more of his Phylosophy. After his Master he maintained the existence of Matter: that Matter was capable of receiving all Sorts of forms: that a moving Power agitatated all the Parts of it: and that an Intelligence directed the moving Power; that this Intelligence produced a regular and harmonious World. This Intelligence has seen a Plan, an Idea (Logos) in conformity to which, it wrought, and without which it would not have known what it was about, nor what it wanted to do. This Plan was the Idea; Image or Model, which had represented, to the Supream Intelligence, the World before it existed, which had directed it, in his Action upon the moving Power, and which it contemplated in forming the Elements the Bodies and the World. This Model was distinguished from The Intelligence which produced the World as the Architect is from his plans. He divided, The productive Cause of the World, into a Spirit, which directed the moving Force, and into an Image, which determined it in the choice of the directions which it gave to the moving Force, and the forms which it gave to matter.
I wonder that Priestley haves overlooked this because it is the same Phylosophy with Plato’s and would have shown that the Pythagorean as well as the Platonic Phylosophers probably concurred in the fabrication of the Christian Trinity. Priestley mentions the name of Archytas, but does not appear to have read him; tho he was a Sucessor of Pythagoras, and a great Mathematician, a great Statesman and a great General. John Gram a learned and honourable Dane has given a handsome Edition of his Works with a latin translation, and an ample Account of his Life and Writings. Saleucus The Legislator of Locris and Charondas of Sybaris were Disciples of Pythagoras, and both celebrated to immortality for the Wisdom of their Laws, 500 Years before Christ. Why are those Laws lost? I say the Spirit of Party has destroyed them. Civil, political and ecclesiastical Bigotry. Despotical, monarchical Aristocratical and democratical Fury, have all been employed in this Work of destruction of every Thing that could give Us true light and a clear insight of Antiquity. For every One of these Parties, when possessed of Power, or when they have been Undermost and Struggling to get Uppermost, has been equally prone to every Species of fraud and Violence, and Usurpation.
Why has not Priestley mentioned these Legislators? The Preamble to the Laws of Zaleucus, which is all that remains, is as orthodox Christian Theology as Priestleys: and Christian Benevolence and forgiveness of Injuries almost as clearly expressed.
Priestley ought to have done impartial Justice to Phylosophy and Phylosophers. Phylosophy which is the result of Reason, is the first, the original Revelations of The Creator to his Creature, Man. When this Revelation is clear and certain, by Intuition or necesary Induction, no Subsequent Revelation Supported by Prophecies or Miracles can Supercede it. Phylosophy is not only the love of Wisdom, but the Science of the Universe and its Cause. There is, there was and there will be but one Master of Phylosophy in the Universe. Portions of it, in different degrees are revealed to Creatures. Phylosophy looks with an impartial Eye on all terrestrial religions. I have examined all, as well as my narrow Sphere, my Streightened means and my busy Life would allow me; and the result is, that the Bible is the best book in the World. It contains more of my little Phylosophy than all the Libraries I have seen: and Such Parts of it as I cannot reconcile to my little Phylosophy I postpone for future Investigation.
Priestley ought to have given Us a sketch, of the Religion and Moral of Zoroaster of Sanchoniathon of Confucius, and all the Founders of Religions before Christ, whose Superiority, would from Such a comparison have appeared the more transcendant.
Priestley ought to have told Us, that Pythagoras passed twenty Years, in his Travels in India, in Eygpt, in Chaldea, perhaps in Sodom and Gomorrah, Tyre and Sydon. He ought to have told Us that in India he conversed with the Brahmans and read the Shasta, 5000 Years old, written in the Language of the Sacred Sanscrists with the elegance and Sentiments of Plato. Where is to be found Theology more orthodox or Phylosophy more profound than in the Introduction to the Shasta? “God is one, creator of all, Universal Sphere, without beginning, without End. God governs all the Creation by a general Providence, resulting from his eternal designs.–Search not the Essense and the nature of the Eternal, who is one; your research will be vain and presumptuous. It is enough that, day and night by day, and night by night, you adore his Power, his Wisdom and his Goodness, in his Works.” The Eternal willed, in the plenitude of his Power fullness of time, to communicate of his Essence and of his Splendor, to Beings capable of perceiving it. “They as yet existed not. The Eternal willed, and they were. He created Birma, Vitsnow, and Sib.” These Doctrines, Sublime if ever there were any Sublime, Pythagoras learned in India and taught them to Zaleucus and his other disciplines. He there learned also his Metempsychosis, but this never was popular, never made much progress in Greece or Italy, or any other Country besides India and Tartary, the Region of the Grand immortal Lama: And how does this differ from the Possessions of Demons in Greece and Rome, from the Demon of Socrates from the Worship of Cows and Crocodiles in Egypt and elsewhere. After migrating throw various Animals from Elephants to Serpents according to their behaviour, Souls that at last behaved well became Men and Women, and then if they were good, they went to Heaven. All ended in Heaven if they became virtuous. Who can wonder at the Widow of Malabur. Where is the Lady, who if her faith were without doubt, that she should go to Heaven with her Husband on the one, or migrate into a Toad or a Waspe on the other, would not lay down on the Pile and Set fire to the Fuel? Modifications and disguises of the Metempsichosis that crept into Egypt and Greece and Rome and other Countries. Have you read Farmer on the Dæmons and Possessions of the New Testament?
According to the Shasta Moisazor, with his Companions rebelled against the Eternal, and were precipitated, down to Ondero, the region of Darkness. Do you know any thing of the Prophecy of Enoch? Can you give me a Comment on the 6th. the 9th. the 14th. Verses of the Epistle of Jude?
If I am not weary of writing, I am sure you must be of reading Such inchohent rattle; I will not persecute you So Severely in future, if I can help it.
So farewell
John Adams
    I should have given my Reason for rejoicing in Voltaire &c. It is because I believe they have done more than Even Luther or Calvin to lower the Tone of that proud Hierarchy that shot itself up above the Clouds, and more to propagate religious Liberty than Calvin or Luther, or even Lock.
 